Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

Restriction/ Election Response  
The claims 13-14 belongs to another invention which is different from the claims 1-12.  The claims 1-12 were selected for examination and the claims 13-14 were cancelled by the applicant.

This office action for US Patent application 16/895184 is responsive to communications filed on March 19, 2021. Currently, claims 1-14 are pending are presented for examination while claims 13-14 were cancelled.

Claim Objections
Claims 13-14 should be written as “cancelled” instead of “withdrawn” because they were canceled by the applicant.

Claim Rejections - 35 USC § 103 :AIA 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 7, 9-10 is/are rejected under 35 U.S.C §103 unpatentable over Yamagata (US 6263106 B1) in view of May et al. (US 20180188740 A1).

Regarding claim 1, Yamagata (US 6263106 B1) meets the claim limitations, as follows: 
A vehicle camera module comprising: 
an image sensor configured to capture an image [i.e. the image data recording device 11; Fig. 1-2]; and 
an image transmission processor [i.e. system controller 25, Fig. 2] configured to: 
determine whether to compress or not compress the captured image based on a format of the captured image or a preset option [i.e. determine whether to take and store the image data in compressed format or uncompressed format based on a preset switch 14; abstract, col. 5, ll. 25-40, col. 9, ll. 25-35, Fig. 7], and 
output a compressed or a non-compressed image of the captured image to an image output device [i.e. the display panel 13; Fig. 2], 
wherein the image sensor and the image transmission processor are implemented as an integrated module [i.e. Fig. 2].

Although, Yamagata (US 6263106 B1) discloses all functions of a camera system as the claimed invention. However, Yamagata (US 6263106 B1) does not explicitly mention its application in a vehicle even this typical application is well-known in the art. 

In the same field of endeavor, May et al. (US 20180188740 A1) discloses about applying a vision camera system for a vehicle. 

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Yamagata (US 6263106 B1) in view of May et al. (US 20180188740 A1) in order to create a vehicle camera module as the claimed invention.

Regarding claim 3, Yamagata (US 6263106 B1) in view of May et al. (US 20180188740 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Yamagata (US 6263106 B1) discloses the claim limitations as follows:
The vehicle camera module of claim 1, wherein the image transmission processor is configured to: 
compress the captured image through lossless compression or lossy compression with a preset compression rate and transmit the compressed image [i.e. compress the image data with a preset compression rate and transmit; col. 5, ll. 40-50].

Regarding claim 4, Yamagata (US 6263106 B1) in view of May et al. (US 20180188740 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Yamagata (US 6263106 B1) discloses the claim limitations as follows:
The vehicle camera module of claim 1, wherein the image sensor is configured to output an image in at least one of a Bayer format, an RGB format or an YUV format [i.e. image data should be one of these formats; common knowledge in the prior arts].

Regarding claims 7, 9-10, all the claim limitations which are set forth and rejected as per discussion for claims 1, 3-4 respectively.



Allowable Subject Matter
Claims 2, 5-6, 8, 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487